             IN THE UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF MISSOURI
                       CENTRAL DIVISION

TURTLE ISLAND FOODS, SPC, et al.
    Plaintiffs,

v.                                            Case No. 2:18-cv-4173-FJG

MARK RICHARDSON,
    Defendant.



                              EXHIBIT C TO

 INTERVENOR’S SUGGESTIONS IN OPPOSITION TO PLAINTIFFS’
         MOTION FOR PRELIMINARY INJUNCTION

Email message from Jessica O’Connell to Justin Smith, Request for review –
Beyond Meat labels (September 10, 2018).




      Case 2:18-cv-04173-FJG Document 37-3 Filed 12/28/18 Page 1 of 3
From :               O"Connell. Jessica
To:                  Smith. Justin
Cc:                  Brian Grace (brian .grace@nexus-gro.com}: Allison Aronoff raaronoff@beyondmeat.com)
Subject:             Req uest for review - Beyond Meat labels
Date:                Monday, September 10, 2018 12:39:20 PM
Attachments:         imageOOl.jpg
                     BYMT Packaging Overview 9.10.18.pdf



Dear Justin,
I hope you had a nice weekend . We very much appreciate the he lpful guidance that the MDA issued
late last month on Missouri's Meat Advertising Law (the Law) . For a company with signifi cant
manufacturing operations and valued retail relat ionships in Missouri, clarity about MDA's intended
implementation of the recently added provisions of the Law was needed, and we have reviewed the
guidance closely.


I'm writing to request your feedback specifically on two questions about Beyond Meat products and
labels:
    1.     Cou ld you please confirm that MDA does not have concerns that our brand name, Beyond
           Meat, or the accompanying logo, when inclu ded in our labeling and advertis ing for products
           that clearly identified as "plant-based" consistent with MDA's guidance, misrepresents our
           products as "meat" in any way? We strongly believe that the brand name "Beyond Meat,"
           inherently conveys that our products are not "meat," but are instead something different
           from (i.e. , "beyond") meat, particularly in the context of our labels as a whole, w hich include
           many other statements that make clear that our products are plant-based.


    2.     Could you please confirm MDA's op inion, consistent with the guidance, that the products in
           our Fresh Product line - the Beyond Burger and the Beyond Sausage products- as currently
           labeled, do not misrepresent themselves as meat and thus do not vio late Section 265.494(7)
           of the Law? We are confident that these products are not misrepresented as meat (as that
           term is defined in the Law) . Specifically, as is clear in the at tached pdf, t he labels for these
           products include a prominent statement on the front of the package, immediately before
           the product name, that the products are "plant-based" ("plant-based burger patties" and
           "plant-based sausage"). The information panel of the product labels also clearly convey that
           the products are made from plants, with phrases such as "made from plants" an d "plant-
           based" and a clear "vegan" certification icon.


If you have any questions or need any additional information, please do not hes itate to let me know.
Best,
Jessica



Jessica P. O'Connell
Covington & Burling LLP
One CityCenter, 850 Tenth Street, NW
Washington, DC 20001-4956
T +1 202 662 5180 I jpoconnell @cov.com
www.cov.com




           Case 2:18-cv-04173-FJG Document 37-3 Filed 12/28/18 Page 2 of 3
This message is from a Jaw firm and may contain information that is confidential or legally privileged. If you are not the
intended recipient, please immediately advise the sender by reply e-mail that this message has been inadvertently
transmitted to you and delete this e-mail from your system. Thank you for your cooperation.




         Case 2:18-cv-04173-FJG Document 37-3 Filed 12/28/18 Page 3 of 3
